UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-26522 Boston Financial Tax Credit Fund VIII, A Limited Partnership (Exact name of registrant as specified in its charter) Massachusetts 04-3205879 (State or other jurisdiction of(I.R.S. Employer Identification No.) incorporation or organization) 101 Arch Street, Boston, Massachusetts 02110-1106 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (617) 439-3911 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b -2 of the Exchange Act. Large accelerated filerAccelerated Filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b -2 of the Exchange Act). YesNoX . BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP TABLE OF CONTENTS PART I.FINANCIAL INFORMATIONPage No. Item 1. Financial Statements Condensed Balance Sheets (Unaudited) - September 30, 2014 and March 31, 2014 1 Condensed Statements of Operations (Unaudited) - For the Three and Six Months Ended September 30, 2014 and 2013 2 Condensed Statement of Changes in Partners' Equity (Unaudited) - For the Six Months Ended September 30, 20143 Condensed Statements of Cash Flows (Unaudited) - For the Six Months Ended September 30, 2014 and 2013 4 Notes to the Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4.Controls and Procedures 11 PART II.OTHER INFORMATION Item 6. Exhibits12 SIGNATURE13 BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP PART I.FINANCIAL INFORMATION Item 1.Financial Statements CONDENSED BALANCE SHEETS September 30, 2014 and March 31, 2014 (Unaudited) Assets September 30 March 31 Cash and cash equivalents $ $ Investments in Local Limited Partnerships (Note 1) - - Other assets 43 Total Assets $ $ Liabilities and Partners' Equity Due to affiliate $ $ Accrued expenses Total Liabilities General, Initial and Investor Limited Partners' Equity Total Liabilities and Partners' Equity $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP CONDENSED STATEMENTS OF OPERATIONS For the Three and Six Months Ended September 30, 2014 and 2013 (Unaudited) Three Months Ended Six Months Ended September 30, September 30, September 30, September 30, 2014 2013 Revenue: Investment $ Total Revenue Expenses: Asset management fees, affiliate General and administrative (includes reimbursements to an affiliate in the amounts of $9,118 and $11,305 for the three months and $21,618 and $24,259 for the six months ended September 30, 2014 and 2013, respectively) Total Expenses Loss before equity in losses of Local Limited Partnerships ) Equity in losses of Local Limited Partnerships (Note 1) - Net Loss $ ) $ ) $ ) $ ) Net Loss allocated: General Partner $ ) $ ) $ ) $ ) Limited Partners ) $ ) $ ) $ ) $ ) Net Loss Per Limited Partner Unit (36,497 Units) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP CONDENSED STATEMENT OF CHANGES IN PARTNERS' EQUITY For the Six Months Ended September 30, 2014 (Unaudited) Initial Investor General Limited Limited Partner Partner Partners Total Balance at March 31, 2014 $ Net Loss ) - ) ) Balance at September 30, 2014 $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP CONDENSED STATEMENTS OF CASH FLOWS For the Six Months Ended September 30, 2014 and 2013 (Unaudited) 2014 2013 Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Increase (decrease) in cash arising from changes in operating assets and liabilities: Other assets ) ) Due to affiliate ) Accrued expenses ) ) Net cash used for operating activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS (Unaudited) The unaudited financial statements presented herein have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America.These statements should be read in conjunction with the audited financial statements and notes thereto included with the Annual Report on Form 10-K of Boston Financial Tax Credit Fund VIII, a Limited Partnership (the “Fund”) for the year ended March 31, 2014.In the opinion of the general partner of the Fund, Arch Street VIII, Inc. (the “General Partner”), these financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Fund's financial position and results of operations.The results of operations for the periods may not be indicative of the results to be expected for the year. The General Partner has elected to report results of the limited partnerships or limited liability companies in which it invests (the “Local Limited Partnerships”) on a 90-day lag basis because the Local Limited Partnerships report their results on a calendar year basis.Accordingly, the financial information of the Local Limited Partnerships that is included in the accompanying financial statements is as of June 30, 2014 and 2013 and for the six months then ended. Generally, profits, losses, tax credits and cash flows from operations are allocated 99% to the Limited Partners and 1% to the General Partner.Net proceeds from a sale or refinancing will be allocated 95% to the Limited Partners and 5% to the General Partner, after certain priority payments.The General Partner may have an obligation to fund deficits in its capital account, subject to limits set forth in the Fund’s Amended and Restated Agreement of Limited Partnership (the “Partnership Agreement”).However, to the extent that the General Partner’s capital account is in a deficit position, certain items of net income may be allocated to the General Partner in accordance with the Partnership Agreement. 1.Investments in Local Limited Partnerships The Fund currently has a limited partner interest in one Local Limited Partnership, which was organized for the purpose of owning and operating a government assisted, multi-family housing complex. The Fund's ownership interest in the Local Limited Partnership is 77%.The Fund may have negotiated or may negotiate options with the Local General Partner to purchase or sell the Fund’s interest in the Local Limited Partnership at the end of the 15-year period during which properties that receive tax credits must remain in compliance with rent restrictions and set-aside requirements (the “Compliance Period”) for nominal prices.In the event that the Property is sold to a third party, or upon dissolution of the Local Limited Partnership, proceeds will be distributed according to the terms of the Local Limited Partnership’s partnership agreement. BOSTON FINANCIAL TAX CREDIT FUND VIII, A LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS (continued) (Unaudited) 1.Investments in Local Limited Partnerships (continued) The following is a summary of investments in Local Limited Partnerships at September 30, 2014 and March 31, 2014: September 30 March 31 Capital contributions paid to Local Limited Partnerships $ $ Cumulative equity in losses of Local Limited Partnerships (excluding cumulative unrecognized losses of $710,666 and $595,386 at September 30 and March 31, 2014, respectively) ) ) Investments in Local Limited Partnerships before adjustments ) ) Excess investment costs over the underlying assets acquired: Acquisition fees and expenses Cumulative amortization of acquisition fees and expenses ) ) Investments in Local Limited Partnerships $
